DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 15, 20-22, 25 and 26.

Applicants' arguments, filed 08/13/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 15, 20-22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnet et al. (US 2010/0297576, Nov. 25, 2010) in view of Jensen et al. (US 6,312,671, Nov. 6, 2001), Ojima et al. (US 2005/0142271, Jun. 30, 2005), and Flemming et al. (US 2004/0091429, May 13, 2004).
Donnet et al. disclose a powder and a powder mixture for powder blasting with a powder-jet device. The powder and powder mixture is an alditol or contains such alditol (abstract). The powder and powder mixture may be used for powder-jet cleaning tooth surfaces, preferably tooth root surfaces and dentine (¶ [0002]). Atidols are also called sugar alcohols (¶ [0016]). Suitable sugar alcohols for the composition include mannitol (i.e. basic powder), erythritol, xylitol, and sorbitol (¶ [0017]). Mannitol is water-soluble (¶ [0021]). The preferred mean grain size of the powder should be no larger than 45 µm (¶ [0022]).  A powder mixture contains at least two of the aforementioned powders, wherein each of the powders is present in a mass fraction of no less than 2%, based on the overall mass of the aforesaid powders. Hence, the quantities only relate to the abrasively acting powders, wherein further components can be added to the powder mixture. A suitable agent for powder-jet cleaning of tooth surfaces therefore consists of the powder or the powder mixture, plus further components as necessary, like, e.g., finely particled  silica gel (i.e. amorphous silica), bleaching agents, analgesics, bactericides, or flavor additives, which are added to the agent. Furthermore, air (i.e. gaseous carrier medium) and water can be added to the agent in order to be able to 
Donnet et al. differ from the instant claims insofar as not disclosing wherein the powder or powder mixture comprises sucralose. 
However, Jensen et al. disclose a dental bleaching composition that include sucralose (abstract). The sucralose is much sweeter than sugar and is stable in the presence of bleaching agents so it disguises the bitter taste of such agents. This improved taste better enables patients to complete a bleaching regime and achieve the desired result (col. 2, lines 60-64). The sucralose is added in any suitable amount to disguise the bitter taste of the bleaching agent. The sucralose is preferably present in a range from about 0.01% to about 15% by weight of the dental bleaching composition (col. 5, lines 53-58).
The composition of Donnet et al. may comprise bleaching agents. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated sucralose into the composition of Donnet et al. since bleaching agents have a bitter taste and sucralose is stable in the presence of bleaching agents and can disguise its bitter taste as taught by Jensen et al.
The combined teachings of Donnet et al. and Jensen et al. do not disclose wherein the sucralose is in powder form. 
However, Ojima et al. disclose a stabilized sucralose-containing composition which can be used as a sweetener by itself (abstract). The sucralose may be present in powder form (¶ [0085]).
prima facie obvious to one of ordinary skill in the art to have incorporated sucralose powder into the composition of Donnet et al. since sucralose exists as a powder as taught by Ojima et al. 
The combined teachings of Donnet et al., Jensen et al., and Ojima et al. do not disclose wherein the sucralose has an average size between 10 µm and 25 µm and wherein the amount of silica gel (i.e. amorphous silica) is 0.1% to 5%.  
	However, Flemming et al. disclose the use of fine powders and/or powder mixtures for producing a composition for the powder jet cleaning of supragingival tooth surfaces, the abrasion to the supragingival tooth surface caused by powder jet cleaning (claim 1). The powders have an average particle size of not more than 45 µm (claim 3). Suitable powders or powder mixtures include sugars (claim 7). Finely particulate substances may be admixed to the powder or powder mixture (claim 5). The finely particulate substance may be silica gel (claim 6). These substance are customarily added in an amount of from 0.01 to 5.0% by weight (¶ [0027]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sucralose powder with a particle size of not more than 45 µm into the composition of Donnet et al. since a particle size of not more 45 µm is a known and effective particle size for sweetening powders used in a powder jet device as taught by Flemming et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.01 to 5% silica gel (i.e. amorphous silica) into the composition of Donnet et al. since the composition comprises silica gel and 0.01 to 5% is a known and effective amount of silica gel for use in a powder jet device as taught by Flemming et al. 
prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 15 reciting 0.1% to 1.8% by weight sucralose, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an effective amount of sucralose suitable for disguising the bitter taste of the bleaching agent. Also, Jensen et al. disclose wherein about 0.01% to about 15% is an effective amount of sucralose. 

Response to Arguments
Applicant argues that there is no reason to disguise any bitter taste of bleaching agents in the powder according to claim 15 as the powder does not relate to a bleaching agent.
The Examiner does not find Applicant’s argument to be persuasive. Instant claim 15 does not exclude bleaching agents. The composition of Donnet comprising sucralose for disguising the bitter taste of the bleaching agents of Donnet reads on the claimed invention since the composition comprises sucralose, erythritol, and amorphous silica. As such, the claimed invention is obvious and Applicant’s argument is unpersuasive. 


The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 (IV). Therefore, it is not necessary for the prior art to disclose combining a powder with sucralose for the same reasons as Applicant.

Applicant argues that Jensen does not disclose a powder, but rather relates to a dental bleaching composition including sucralose, wherein the bleaching agent is dispersed within a carrier, which is optimally sticky and viscous. Consequently, one of ordinary skill in the art would not be motivated to modify Donnet with Jensen because there is no indication, disclosure, or suggestion that one of ordinary skill in the art would use sucralose in powder mixtures.
The Examiner does not find Applicant’s argument to be persuasive. Donnet and Jensen both relate to oral care. Therefore, one of ordinary skill in the art would have been familiar with the teachings of both Donnet and Jensen since they are both in the art of oral care. Donnet discloses wherein the composition may comprise bleaching agents. Jensen disclose wherein bleaching agents used in dental compositions are bitter, but sucralose may disguise the bitter taste. Therefore, one of ordinary skill in the art would have look to Jensen for modifying Donnet since the composition of Donnet 

	Applicant argues that Flemming does not disclose the use of sucralose.
The Examiner does not find Applicant’s argument to be persuasive. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Sucralose is a sweetening agent as taught by Jensen. Flemming disclose wherein sugar powders for powder jet cleaning have an average particle size of not more than 45 µm. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated sucralose powder with a particle size of not more than 45 µm into the composition of Donnet since a particle size of not more 45 µm is a known and effective particle size for sweetening powders used in a powder jet device as taught by Flemming. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that it appears that the proposed combination of references is the result of impermissible hindsight gleaned from Applicant’s disclosure.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. It must be recognized that any judgment on obviousness is in a sense In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the motivation to combine was from the disclosures of Donnet, Jensen, Ojima, and Flemming and Applicant has not pointed out where knowledge was gleaned from Applicant’s disclosure. Therefore, impermissible hindsight is not present and Applicant’s argument is unpersuasive.


	Applicant argues that the experimental data from the Declaration proves that the percentages and components of the powder recited in claim 15 achieve the advantages of an additive effect that is not disclosed in conventional powders, i.e. a combined positive effect regarding humidity uptake and flowability of the powder.
	The Examiner does not find Applicant’s argument to be persuasive. The experimental data does not have any showings comparing the percentages of the components. Therefore, the experimental data does not show wherein the percentages of the components in the powder recited in claim 15 is advantageous.
	Furthermore, with regards to flowability of the powder, the graph on page 3 of the Declaration is unclear. It is unclear which line in the graph corresponds to which formulation. Therefore, it cannot be tell from the Declaration whether the combination of silica and sucralose has a positive effect regarding flowability of the powder. Moreover, the combination of sucralose and silica to improve flowability of the powder does not 
	In addition, with regards to humidity uptake, the Declaration states that less humidity in the powder protects it from clumping in the long term. As evidence by Sancilio et al. (US 2010/0278913, Nov. 4, 2010), sucralose is preferred for tableting due in part to its reduced tendency to form lumps when exposed to moisture (¶ [0026]). As evidence by Amela-Navarro et al. (WO 2009/135646, Nov. 12, 2009), colloidal silica significantly reduces sticking problems (page 46, lines 1-4). As such, Applicant’s argument that silica and sucralose has a positive effect on humidity uptake to protect the powders from clumping is not persuasive since it was known in the art that silica and sucralose reduces clumping. As such, Applicant’s argument is unpersuasive.

Response to Declaration
Declarant’s arguments have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 20-22, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,888,979 in view of Donnet et al. (US 2010/0297576, Nov. 25, 2010), Jensen et al. (US 6,312,671, Nov. 6, 2001), Ojima et al. (US 2005/0142271, Jun. 30, 2005), and Flemming et al. (US 2004/0091429, May 13, 2004). The pending claims and patented claims both recite a powder containing erythritol and silica gel (i.e. amorphous silica) that can be used with a powder-jet device. The pending claims differ from the patented claims insofar as reciting wherein the powder composition comprises 0.1% to 1.8% sucralose powder, 0.1% to 5% amorphous silica, wherein the sucralose particles have an average particle size between 10 and 25 µm, and at least 90% erythritol. However, Donnet et al. disclose wherein the erythritol used for tooth cleaning in a powder jet composition should be no less than 2% (¶ [0028]). Therefore, it would have been obvious to one of ordinary skill in the art to have no less than 2% (which includes at least 90%) erythritol since this is an effective amount of erythritol for tooth cleaning as taught by Donnet et al. Jensen et al. disclose a dental bleaching composition that include sucralose (abstract). The sucralose is much sweeter than sugar and is stable in the presence of bleaching agents so it disguises the bitter taste of such agents (col. 2, lines 60-64). The sucralose is preferably . 


Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained.

Conclusion
Claims 15, 20-22, 25 and 26 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.